United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Colfax, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0837
Issued: July 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 2, 2015 appellant filed a timely appeal from a November 20, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury on January 7, 2014 in the performance
of duty.
FACTUAL HISTORY
On January 9, 2014 appellant, then a 56-year-old postmaster, filed a traumatic injury
claim alleging that at 12:20 p.m. on January 7, 2014 he injured his left shoulder when he fell on

1

5 U.S.C. § 8101 et seq.

ice in a parking lot. He did not stop work and the employing establishment did not controvert his
claim. Appellant’s regular-duty hours were from 8:30 a.m. until 5:00 p.m.
Appellant submitted reports from a physician assistant, Reid C. Berger, who noted a
history of a traumatic injury to the shoulder sustained on January 7, 2014. He recommended
light duty, including no lifting.
Appellant also submitted a report dated February 13, 2014 from Dr. Mark Romzek, an
osteopath, who evaluated appellant for pain in his left shoulder after he slipped and fell on ice in
a parking lot. Dr. Romzek diagnosed tendinitis, bursitis, and a partial rotator cuff tear of the left
shoulder.
By letter dated October 17, 2014, OWCP advised appellant that it had initially paid a
limited amount of medical expenses as his claim appeared minor and was uncontroverted, but
was now formally adjudicating his claim. It requested that he submit additional factual and
medical information, including a detailed description of how his injury occurred and whether he
was on the premises of the employing establishment at the time of the incident. OWCP
requested that appellant explain whether the employing establishment owned or managed the
parking lot. It further advised him that a physician assistant was not considered a physician
under FECA and asked that he submit a comprehensive report from a physician addressing the
causal relationship between any diagnosed condition and work factors. Appellant did not
respond within the allotted time.
In a decision dated November 20, 2014, OWCP denied appellant’s traumatic injury claim
after finding that he had not established that he was injured in the performance of duty. It
determined that he had not demonstrated that he was in the scope of employment at the time of
his injury. OWCP noted that neither appellant nor the employing establishment submitted
evidence regarding “the facts surrounding the parking lot” necessary to show whether he was in
the performance of duty at the time of the incident. It further found that the medical evidence
was also insufficient to show that he sustained a diagnosed condition as a result of the January 7,
2014 incident.
LEGAL PRECEDENT
FECA2 provides for the payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.3 The phrase sustained
while in the performance of duty is regarded as the equivalent of the coverage formula
commonly found in workers’ compensation laws, namely, arising out of and in the course of
employment.4 In the course of employment relates to the elements of time, place, and work
activity.5 To arise in the course of employment, an injury must occur at a time when the
2

Id.

3

Id. at § 8102(a).

4

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Bernard D. Blum, 1 ECAB 1 (1947).
5

D.L., 58 ECAB 667 (2007).

2

employee may reasonably be said to be engaged in his master’s business, at a place where he
may reasonably be expected to be in connection with his employment, and while he was
reasonably fulfilling the duties of her employment or engaged in doing something incidental
thereto.
OWCP’s procedures provide:
“If the employee has a fixed place of work, the CE [claims examiner] must
ascertain whether the employee was on the premises when the injury occurred.
The answers to the appropriate sections of Forms CA-1, CA-2 and CA-6 contain
information on this point. If clarification is needed, it should be secured from the
official superior in the form of a statement which describes the boundaries of the
premises and shows whether the employee was within those boundaries when the
injury occurred. Where indicated, the clarification should include a diagram
showing the boundaries of the industrial premises and the location of the injury
site in relation to the premises.”6
Regarding parking facilities, OWCP’s procedures provide:
“The industrial premises include the parking facilities owned, controlled, or
managed by the employer. An employee is in the performance of duty when
injured while on such parking facilities unless engaged in an activity sufficient for
removal from the scope of employment. In such cases the official superior should
be requested to state whether the parking facilities are owned, controlled, or
managed by the employer, and whether the injury did in fact occur in the parking
area. The CE may approve the case when the official superior’s response is
affirmative and consistent with the other evidence.”7
An employee’s presence at the employing establishment’s premises during work hours,
or a reasonable period before or after a duty shift, is insufficient, in and of itself, to establish
entitlement to benefits for compensability. The claimant must also establish the concomitant
requirement of an injury arising out of the employment. This encompasses not only the work
setting, but also the causal concept that some factor of the employment caused or contributed to
the claimed injury. In order for an injury to be considered as arising out of the employment, the
facts of the case must show substantial employer benefit is derived or an employment
requirement gave rise to the injury.8
ANALYSIS
Appellant alleged that he injured his left shoulder on January 7, 2014 when he slipped
and fell on ice in a parking lot. The employing establishment did not controvert the claim.
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.4(b) (August 1992).

7

Id. at Chapter 2.804.4(f) (August 1992).

8

See Cheryl Bowman, 51 ECAB 519 (2000); Shirlean Sanders, 50 ECAB 299 (1999); Charles Crawford, 40
ECAB 474 (1989).

3

OWCP requested that appellant submit supporting factual evidence, including a detailed
description of the circumstances surrounding his fall on January 7, 2014 and whether the
employing establishment controlled the parking lot where the alleged incident occurred. OWCP
did not request information from the employing establishment regarding whether the parking lot
was part of its premises.
The Board finds that the case is not in posture for decision, as the evidence of record is
insufficient to determine whether appellant was on the premises of the employing establishment
at the time of the alleged January 7, 2014 work incident. OWCP’s procedures provide that it
should obtain relevant information from an official superior if it requires clarification before
determining whether or not the employee was on the premises.9 Its procedures further provide
that it should ask that an official superior relate whether the parking facilities are owned,
controlled, or managed by the employing establishment.10 However, there is no evidence that
OWCP obtained a statement from the employing establishment in accordance with its procedures
prior to finding that appellant had not shown that he was on the premises of the employing
establishment when injured.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While appellant has the burden to establish entitlement to compensation, OWCP shares
the responsibility in the development of the evidence, particularly when such evidence is of the
character normally obtained from the employing establishment or other governmental source.11
The Board finds that OWCP did not sufficiently develop the evidence regarding whether the
parking lot where the alleged incident occurred was on the premises of the employing
establishment.12 OWCP may not simply conclude, based on the failure of appellant and the
employer to respond, that appellant has not met his burden.13
On remand, OWCP should obtain information from the employing establishment and
determine whether the parking lot was owned, managed, or controlled by the employing
establishment and thus part of the premises.14 It should then determine whether appellant was in
the performance of duty at the time of the incident and, if so, adjudicate whether the factual and
medical evidence establishes that he sustained an injury as alleged. Following such further
development as deemed necessary, OWCP should issue a de novo decision.

9

See supra note 6.

10

See supra note 7.

11

See L.L., Docket No. 12-194 (issued June 5, 2012); N.S., 59 ECAB 422 (2008); Mary A. Geary, 43 ECAB
300 (1991).
12

See Rosie P. Colmer, Docket No. 03-116 (issued May 2, 2003).

13

See Londa Lee, Docket No. 01-1183 (issued January 22, 2002)

14

Off-premises injuries sustained by employees having fixed hours and place of work, while going to or coming
home from work or during a lunch period, are not compensable as they do not arise out of and in the course of
employment but are merely the ordinary, nonemployment hazards of the journey itself, which are shared by all
travelers. Anne R. Rebeck, 32 ECAB 315 (1980).

4

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the November 20, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: July 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

